— Order affirmed, with costs. All concur, Pine, J., not participating. Memorandum: Although any issue as to the propriety of Special Term’s order continuing the stay in this case is now moot because such stay expired, by its own terms, on December 15, 1985, nevertheless, since we are advised that further continuances of the stay have been granted and this is an issue which is likely to recur, we will address the merits of defendant’s claim (see, Matter of Caso v New York State Public High School Athletic Assn., 78 AD2d 41, 45). In our view, given the fact of the pending arbitration proceeding which will directly affect this litigation, Special Term did not abuse its discretion in granting a continuance of the stay. Moreover, we agree that defendant’s cross motion for summary judgment was improperly brought during a period
*976when there was in effect an order staying all proceedings, which would include a motion addressed to the merits of the action. (Appeal from order of Supreme Court, Monroe County, Fritsch, J. — extend stay, summary judgment.) Present — Dillon, P. J., Callahan, Doerr, Pine and Balio, JJ.